


Exhibit 10.2
Summary Plan Description
For


Magellan Midstream Holdings GP, LLC


Executive Severance Pay Plan




(Effective July 21, 2011)










    

--------------------------------------------------------------------------------






Summary Plan Description
For
Magellan Midstream Holdings GP, LLC
Executive Severance Pay Plan
Table Of Contents
 
Page
INTRODUCTION
1
HIGHLIGHTS
1
ELIGIBILITY
2
Termination of Employment Due to a Reduction in Force or Job Elimination Prior
to a Change in Control
2
Termination of Employment Due to a Change in Control
4
SEVERANCE PAY BENEFITS
5
Force Reduction and Job Elimination Benefits
5
Change in Control Benefits
6
Payment of Severance Benefits
6
Payment Obligations Absolute Upon or After a Change in Control
6
Notice
6
Integration With Plant Closing Law(s)
6
Other Benefit Plans
7
Paid Time Off
8
Rehired Employees
8
CLAIM REVIEW PROCEDURE
8
Initial Claim for Benefits
8
Review of Claim Denial
9
Exhaustion of Review Remedies
9
Effect of Plan Administrator's Decision on Claims
9
TECHNICAL INFORMATION
10
Participating Companies
10
Plan Administration
10
Legal Agent
10
Company Location
10
Duration
10
Amendment and Termination
11
Right to Employment
11
Section 409A of the Code
11
Employee Retirement Income Security Act of 1974 (ERISA) Rights
11

                                                
i



--------------------------------------------------------------------------------




INTRODUCTION
Magellan Midstream Holdings GP, LLC provides an Executive Severance Pay Plan
(“Plan”) for eligible executives of the Company on the United States payroll who
are terminated because of a reduction in force, job elimination or a Change in
Control, as defined herein. The term “Company” whenever used herein shall
include Magellan Midstream Holdings GP, LLC and each of its subsidiaries and
affiliated companies and their subsidiaries that participate in the Plan. The
term “Magellan” shall include only Magellan Midstream Holdings GP, LLC.
The summary of the Plan set out herein applies to eligible executives who are in
the employ of the Company on or after July 21, 2011, the effective date of the
most recent version of the Plan.
This general summary is designed to highlight the Plan's most important
provisions. This summary may not contain every detail of the Plan or its
specific terms. You will not gain any new rights because of a misstatement in,
or omission from, this summary or by operation of the Plan.
IF THERE IS ANY QUESTION OR CONFLICT BETWEEN WHAT IS SAID IN THIS SUMMARY AND
THE LANGUAGE IN THE PLAN'S LEGAL DOCUMENT, THE LEGAL DOCUMENT WILL PREVAIL.
Contact the Benefits Department if you want to receive a copy of the Plan's
legal document.
This summary is for your information. Neither this summary nor the benefits
provided by the Plan is a promise of continued Company employment. Except in
connection with or after a Change in Control, Magellan may amend or terminate
the Plan at any time without the consent of any eligible executive. If the Plan
is amended or terminated, your benefits, if any, may be different than those
summarized.
HIGHLIGHTS
•
If you are an eligible executive whose employment is terminated as a result of a
reduction in force or job elimination, except in connection with a Change in
Control, and you remain employed until your designated termination date, the
Company may make a severance payment to you.



•
Severance payments as a result of a reduction in force or job elimination will
be made to you based on your length of service and base wages.



•
If you are eligible for severance payments under this Plan due to a reduction in
force or job elimination, your first three (3) months of COBRA continuation
health coverage may be purchased by you at active employee rates.



•
Solely with respect to job eliminations and force reductions which are prior to
or after the conclusion of a Change in Control, if you receive an offer of
employment for a comparable position with the Company or any affiliated company
or with a successor company to any of such entities, you will not be eligible to
receive benefits under this Plan.



•
Solely with respect to job eliminations and force reductions which are prior to
or after the conclusion of a Change in Control, if you accept an offer of
employment with the Company or any affiliated company or with a successor
company to any of such entities, even if the offer of employment is not
considered comparable, you will not be eligible to receive benefits under this
Plan.




1

--------------------------------------------------------------------------------




•
If you are an eligible executive whose employment is terminated voluntarily for
Good Reason, as defined herein, or involuntarily for other than performance
reasons upon or within two (2) years after a Change in Control, as defined
herein, the Company may make a severance payment to you.



•
Severance payments due to a Change in Control will be made to you based on a
multiple of base wages and a multiple of AIP Replacement, as defined herein.



•
If you are eligible for severance payments under this Plan with respect to a
Change in Control, your first 12 months of COBRA continuation health coverage
may be purchased by you at active employee rates.



•
Severance payments will be paid to you in a lump sum subject to tax and other
deductions required by law.



•
Severance payments will be paid 14 days following termination of employment
subject to: (i) your signing (and not revoking) a release of claims in such form
that Magellan may, in its discretion, require; however, you will not be required
to release your rights to indemnification from Magellan or its affiliates under
by-laws, partnership agreements, employee benefit plans or other agreements, but
you will not be paid any benefits hereunder unless the release of claims is
executed and returned to the Compensation Department by the deadline (which will
be within 14 days of termination of employment) as stated in the release of
claims.



•
Severance payments under the Plan are unfunded and are provided solely by the
Company.



ELIGIBILITY
You will receive severance pay only if your employment termination meets
specific guidelines. To receive severance pay, you must be: (i) an eligible
executive whose employment terminated because of a reduction in force or job
elimination prior to a Change in Control; or (ii) an eligible executive whose
employment is terminated voluntarily for Good Reason as defined herein, or
involuntarily for other than performance reasons on the date of or during a
Change in Control.
An eligible executive for purposes of the Plan is any senior executive of the
Company, which is limited to the Chief Executive Officer, Senior Vice-President
positions and any other senior executive officer who the Compensation Committee
of the Board of Directors of Magellan GP, LLC (the “Compensation Committee”)
declares as eligible for coverage.
Termination of Employment Due to a Reduction in Force or Job Elimination
To receive severance pay benefits due to a reduction in force or job
elimination, your employment must be terminated because of a designated
reduction in force or job elimination prior to a Change in Control. If you are
so terminated from employment and your job is eliminated, you will not receive
severance pay unless the officer of the Company administering this Plan, or
his/her designee, approves the reduction in force or job elimination and you are
notified in writing that your employment is being terminated because of a
reduction in force or job elimination. If your employment is terminated, you
will not receive severance pay if you accept an offer of employment with the
Company or any affiliated company or with a successor company to any of such
entities, even if the position is not considered comparable.
If you are given advance notice of a reduction in force or job elimination,
prior to a Change in Control,

2

--------------------------------------------------------------------------------




you must remain in employment until the designated termination date in order to
receive severance pay. Severance pay may be paid if you leave prior to the
designated termination date only if your early departure will not have an
adverse effect on the activities of the department or Company and is approved in
advance in writing by the Board of Directors of Magellan GP, LLC (the “Board”).
Even if you meet the above requirements, you will not be entitled to severance
pay under the Plan due to a job elimination or force reductions, if you:
•
Are discharged for unsatisfactory performance, including but not limited to,
failure to adequately perform job responsibilities, poor attendance, violation
of Company policy or practice or acts of dishonesty;



•
Voluntarily resign for any reason, including retiring, prior to your scheduled
termination date (this does not preclude you from retiring concurrent with your
termination date);



•
Accept any benefits under an incentive retirement plan established for the
purpose of encouraging you to terminate employment within a specified time
period;



•
Are on educational or personal leave at the time you are notified that your
employment is being terminated because of a reduction in force or job
elimination;



•
Are transferred or receive an offer of employment for a comparable position
within the Company or an affiliated company. A position will be deemed
“comparable” if the position provides a total base salary and bonus target on
the termination date at least equal to 90% of such eligible executive's total
base salary and bonus target as it existed on the termination date. Such a
position includes any position within the Company or any affiliate of any of
them, regardless of whether such position requires the participant to transfer
to a different work location, but only so long as the location of your principal
place of employment is not more than 50 miles from the location you were
employed prior to the termination date;



•
Receive an offer of comparable employment with a successor company, an affiliate
of such a company or entity after a corporate rearrangement, total or partial
merger, acquisition, sale or other transaction. A position will be deemed
“comparable” if the position provides a total base salary and bonus target on
the termination date at least equal to 90% of such participant's total base
salary and bonus target as it existed on the termination date. Such a position
includes any position with a successor company or an affiliate of such a company
or entity, regardless of whether such position requires the participant to
transfer to a different work location, but only so long as the location of your
principal place of employment is not more than 50 miles from the location you
were employed prior to the termination date;



•
Accept an offer of employment with the Company or with a successor company, an
affiliate of such a company or entity after a corporate rearrangement, total or
partial merger, acquisition, sale, or other transaction, even if the offer of
employment is not for a comparable position;



•
Die before your established termination date;



•
Are receiving short-term disability benefits at the time of termination of
employment due to a reduction in force or job elimination unless you are
released to return to work within the initial six-month period of short-term
disability and the officer of Magellan administering this Plan, or his/her
designee,


3

--------------------------------------------------------------------------------




approves eligibility for severance upon release to return to work in his/her
sole discretion; or


•
Fail to sign a release of claims prepared by Magellan or other form of release
of claims that Magellan may, in its discretion, require; however, you will not
be required to release your rights to indemnification from Magellan or its
affiliates under by-laws, partnership agreements, employee benefit plans or
other agreements, but you will not be paid any benefits hereunder unless the
release of claims is executed and returned to the Compensation Department by the
deadline (which will be within 14 days of termination of employment) as stated
in the release of claims.



Termination of Employment Due to a Change in Control.
A Change in Control shall be deemed to have occurred, and shall continue for a
two (2) year period thereafter (a “Change in Control”), upon the occurrence of
one or more of the following events: (i) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of Magellan Midstream Partners, L.P. to any
person, other than to an affiliate of Magellan Midstream Partners, L.P.; (ii)
the consolidation, reorganization, merger or other transaction pursuant to which
more than 50% of the combined voting power of the outstanding equity interests
in Magellan GP, LLC cease to be owned by Magellan Midstream Partners, L.P. or
its affiliates; or (iii) a person other than Magellan Midstream Partners, L.P.
or its affiliates becoming the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities and Exchange Act of 1934) of more than 50% of the
then outstanding common units of Magellan Midstream Partners, L.P.
To receive severance pay benefits due to a Change in Control your employment
must be terminated either: (i) voluntarily for Good Reason upon or during a
Change in Control; or (ii) involuntarily for other than performance reasons upon
or during a Change in Control.
Voluntary termination of employment for “Good Reason” or a “Good Reason Event”
occurs if you voluntarily terminate your employment with the Company upon or
within two (2) years after a Change in Control because of:
(a)a reduction of more than 10% in your base salary or incentive compensation
opportunities after the Change in Control;


(b)a significant reduction in your authority, duties or responsibilities;


(c)a significant reduction in the authority, duties or responsibilities of your
direct supervisor, including a requirement that you report to an officer of the
Company or employee instead of reporting directly to the board of directors of
the Company;


(d)a significant reduction in the budget over which you retain authority;


(e)a requirement that you transfer the location of your principal place of
employment more than 50 miles from the location you were employed immediately
prior to the Change in Control; or


(f)any other action or inaction that constitutes a material breach by the
Company.


Even if you meet the above requirements, you will not be entitled to severance
pay due to a Change in Control, under the Plan if you:



4

--------------------------------------------------------------------------------




•
Are discharged for acts of dishonesty or moral turpitude;



•
Die before your established termination date; or



•
Fail to sign a release of claims prepared by the Company or other form of
release of claims that the Company may, in its discretion, require, fail to
return the executed release of claims to the Compensation Department by the
deadline (which will be within 14 days of termination of employment) as stated
in the release of claims, or revoke the release of claims with seven (7) days of
your execution.



If, upon or during a Change in Control a Good Reason Event occurs, you must
notify the Company of the Good Reason Event within a period not to exceed 90
days of the initial existence of the Good Reason Event. Upon receipt of your
notification, the Company shall have at least 30 days during which it may remedy
the Good Reason Event and not be required to pay the severance pay. If the
Company: (i) does not cure the Good Reason Event within 30 days; or (ii) gives
notice to the participant of its intent to not remedy the Good Reason Event, the
participant's resignation shall be effective immediately, and the Company shall
be obligated to make severance payments to the participant as provided herein.
SEVERANCE PAY BENEFITS
Subject to your signing (and not revoking) a release of claims and an agreement
regarding protection of confidential information and business reputation and
transition of business prepared by Magellan (which will not require you to
release your rights to indemnification from Magellan or its affiliates under
by-laws, partnership agreements, employee benefit plans or other agreements),
the amount of severance pay you receive will be based on the provisions of this
summary plan description.
Force Reduction and Job Elimination Benefits.
If, prior to a Change in Control, you become entitled to severance benefits
under the Plan due to a reduction in force or job elimination, you will receive
two (2) weeks of severance pay for each full, completed year of your employment
service with the Company, with a minimum of six (6) weeks and a maximum of 52
weeks of severance pay. Only full years of employment service will be counted in
setting the amount of severance pay. If you have less than one (1) full,
completed year of employment service with the Company and you are otherwise
eligible for benefits under this Plan, you will receive two (2) weeks of
severance pay.
Your weekly severance pay shall be determined by reference to your regular,
normal workweek base wage, as determined by the Plan Administrator, on the date
of employment termination. Your regular, normal workweek base wage is your total
weekly salary or wages, including any salary deferral contributions you make to
the Company's defined contribution and deferred compensation plans, and salary
deferral contributions made to any cafeteria or flexible benefit plan maintained
by the Company. Unless otherwise determined by the Plan Administrator, your
regular, normal workweek base wage does not include bonuses, overtime,
commissions, cost of living pay, housing pay, relocation pay, other taxable
fringe benefits and extraordinary compensation. Severance pay will be equal to
the number of weeks of severance pay granted according to the above formula
multiplied by your regular, normal workweek base wage, as described above.
Your length of employment service with the Company may or may not include
service with any predecessor company. Service with a predecessor company may be
included to the extent that the Plan Administrator determines that such
employment service be included and notifies you that part or all of your service
with any predecessor company will be counted. The Plan Administrator's
determination, in its discretion, of the years of employment service completed
and the weeks of severance pay granted will be

5

--------------------------------------------------------------------------------




final and binding on all persons.
If you are an eligible executive whose employment is terminated as a result of a
reduction in force or job elimination prior to a Change in Control and you
remain employment until your designated termination, the Company may make a
severance payment to you.
Change In Control Benefits.
If you become entitled to severance benefits under the Plan due to a Change in
Control, you will receive a single lump sum payment that is the sum of:
(a)    An amount equal to two (2) times in the case of a Senior Vice President
of the Company, or an amount equal to three (3) times in the case of the Chief
Executive Officer of the Company of your current base salary (your base salary
on the Change in Control date for purposes of the calculation); plus


(b)    An amount equal to two (2) times your current year “AIP Target” in the
case of a Senior Vice President and three (3) times your current “AIP Target” in
the case of the Chief Executive Officer of the Company.


Payment of Severance Benefits.


Subject to your signing and returning a release of claims by the deadlines
outlined in the release and fulfilling all other obligations as outlined in the
release agreement, severance pay benefits will be paid to you in a lump sum,
subject to deductions required by law which include, by example and not by
limitation, applicable employment and income taxes.
Payment Obligations Absolute Upon or After a Change in Control.
Upon a termination of employment due to a Change in Control, the obligations of
the Company and its successors to pay or provide the severance benefits shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company or any person or entity may have against any
participant. In no event shall a participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to a participant under any of the provisions of this Plan, nor shall the amount
of any payment or value of any benefit hereunder be reduced by any compensation
or benefits earned by a participant as a result of employment by another
employer.
Notice.
If a federal, state or local law does not require the Company, as an employer,
to make a payment to you or provide a specified period of notice related to your
involuntary termination from employment, or pursuant to a plant closing law, and
you are terminated because of a reduction in force or job elimination, the
Company generally will give you at least two (2) weeks notice prior to your
termination. If less than two (2) weeks notice is provided by the Company, you
will receive, in addition to the severance benefits described above, an amount
of severance pay equal to your regular base wage for your normal work week,
multiplied by two (2), less the amount of your regular base wage paid over the
period for which notice was given.
Integration With Plant Closing Law(s).
To the extent the Company makes a payment to you in connection with your
involuntary termination

6

--------------------------------------------------------------------------------




from employment, because of a federal, state or local plant closing law, the
benefit payable under this Plan shall be reduced by the amount of all such
payments. The federal plant closing law (Worker Adjustment and Retraining
Notification Act) requires that notice be given under certain circumstances to
certain employees that the Company will terminate their employment. If you are
covered by this Plan and you are also entitled to a notice pursuant to federal,
state or local plant closing law, then the period for which severance pay under
this Plan is payable shall be reduced for each week for which notice is required
to be given to you, but only to the extent that you remain on active payroll
beyond the Company's preferred termination date.
Other Benefit Plans.
If you are entitled to receive severance pay, you may be eligible to continue
participation in certain other benefits as well. However, continuation in
various Company plans is subject to terms and conditions of the applicable plan
documents or insurance contracts in effect on the date of your termination. Each
of these plans and contracts may be changed as provided by the terms of such
plans.
When you terminate employment, you may elect to convert your group term life and
dependent life insurance (spouse, child or both) to individual policies. If you
choose to convert your life insurance benefits to individual policies, contact
the Human Resources Department and make application within 31 days of your
termination. Your group participation in these life insurance plans will end on
the last day of the month in which your employment is terminated.
Your participation in Company medical and dental plans will end on the last day
of the month in which your employment is terminated. You have the option to
continue your medical and dental coverage for up to 18 months under COBRA. If
you elect COBRA continuation coverage, your premiums for COBRA will be at active
employee rates for the first three (3) months of coverage if a severance payment
is due under the Plan in connection with a qualifying reduction in force or
termination of employment prior to a Change in Control. If the severance payment
is due under the Plan in connection with a Change in Control, the first 12
months of coverage will be at the active employee rates. Under both
circumstances at the end of such period, you will be required to pay the full
cost under COBRA for the remainder of the 18-month period. To be eligible for
this option, you must have elected COBRA continuation coverage within the period
of time allowed for making a COBRA election. You and your dependents will be
notified by the COBRA Administrator of the opportunity to elect the COBRA
continuation coverage. Participation in such plans will generally cease on the
date you or your dependents become covered under any other health plan which
does not exclude coverage for pre-existing conditions you or your dependents may
have. The full cost of COBRA coverage is explained in the Continuation Coverage
(COBRA) section in the Medical Plan and the Dental Plan Summary Plan
Descriptions.
If you are age 50 at the time of the termination of employment due to a
reduction in force or job elimination and you would otherwise meet eligibility
requirements for continuation of medical benefits under the Retiree Medical
Program, such termination of employment will not change your eligibility for
Retiree Medical coverage effective upon the attainment of age 55. You will have
30 days from the date of your 55th birthday to contact the Benefits Department
regarding your desire to commence your Retiree Medical benefits. If you fail to
notify the Benefits Department within 30 days of your 55th birthday, your
opportunity to enroll in Retiree Medical will end.
Your participation in any Flexible Spending Account ends on the last day of the
month in which your employment terminates. Participation in the Dependent Care
Flexible Spending Account cannot be continued. You may be eligible to continue
participation in the Health Care Flexible Spending Account for a limited time
under COBRA. Participation under COBRA is on an after-tax basis. You and your
dependents will be notified by the COBRA Administrator of the opportunity to
elect the COBRA continuation coverage.

7

--------------------------------------------------------------------------------




Participation in all other plans will end on the date of your employment
termination. The payment of any vested benefits in the Company's retirement
plans will be made in accordance with the respective plans' terms.
You should schedule an exit interview to discuss these matters with your Human
Resources Department at the time of your termination.
Paid Time Off.
You will receive a single, lump sum payment for unused PTO time you have earned
in accordance with the Company's PTO policy.
Rehired Employees.
If you are rehired by the Company after you receive severance pay due to a
reduction in force or job elimination, you will be entitled to keep that portion
of your severance pay equal to your regular, normal workweek base wage prior to
your employment termination multiplied times the number of weeks and/or fraction
of weeks between your termination date and the rehire date. Any remainder must
be either returned to the Company upon your rehire or it will be deducted from
your pay as “overpaid wages.”
If you are rehired within the same calendar year in which your employment was
terminated because of a reduction in force or job elimination and you received
payment for PTO earned but not taken, you may either retain the payment and
forfeit the PTO time for which you were eligible prior to your employment
termination, or you may return to the Company the amount you received and
reinstate PTO time for which you were eligible prior to termination.
If your employment ends because of a reduction in force or job elimination and
you are rehired by the Company, your years of service with the Company prior to
such termination will be counted in determining your PTO benefits eligibility in
future years. Applicable PTO time on rehire will be determined in accordance
with the Company's PTO policy.
Prior years of service also will be counted for purposes of determining benefits
under the short-term disability plan for employees who are rehired after being
terminated due to a reduction in force or job elimination.
If your employment ends because of a reduction in force or job elimination and
you are rehired by the Company within 12 months of your termination date, your
years of service with the Company prior to such termination will be counted in
determining your years of service for purposes of determining the amount of your
severance pay benefit in the event you should again become eligible for
severance pay.
CLAIM REVIEW PROCEDURE
Initial Claim for Benefits.
In order to claim benefits under this Plan, the claimant must be an eligible
executive. Unless the Company automatically pays severance benefits otherwise, a
written claim must be filed within 90 days of the date upon which the claimant
first knew (or should have known) of the facts upon which the claim for benefits
is based. The claims review procedure described in this section shall apply to
all claims any person has with respect to the Plan, including claims against
fiduciaries and former fiduciaries, except to the extent the Plan Administrator
determines, in its sole discretion, that it does not have the power to grant, in
substance, all relief reasonably being sought by the claimant. You will have no
right to seek review of a denial of benefits

8

--------------------------------------------------------------------------------




under the Plan prior to having filed a claim for benefits. The Plan
Administrator shall have the power, including, without limitation, discretionary
power, to make all determinations that the Plan requires for its administration,
and to construe and interpret the Plan whenever necessary to carry out its
intent and purpose and to facilitate its administration, including, but not by
way of limitation, the discretion to grant or to deny claims for benefits under
the Plan. All such rules, regulations, determinations, constructions and
interpretations made by the Plan Administrator shall be conclusive and binding.
You will be notified of your claim's approval or denial within 90 days after the
receipt of such claim unless special circumstances require an extension of time
for processing the claim. If such an extension of time for processing is
required, written notice of the extension shall be furnished to you prior to
termination of the initial 90-day period which will specify the special
circumstances requiring an extension and the date by which a final decision will
be reached (which date will not be later than 180 days after the date of which
the claim was filed). You will be given a written notice as to whether the claim
is granted or denied, in whole or in part. If you do not receive a written
notice within the time periods stated above, your claim will be deemed denied.
If the claim is denied, in whole or in part, you will be given written notice
that will contain: (i) the specific reasons for the denial; (ii) reference(s) to
pertinent Plan provisions upon which the denial is based; (iii) a description of
any additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary; and (iv) notice of
your right to seek a review of the denial.
Review of Claim Denial.
If your claim is denied, in whole or in part, you will have the right to request
that the Plan Administrator (or its designate), review the denial, provided you
file a written request for review with the Plan Administrator within 60 days
after the date on which you received written notification of the denial. You (or
your duly authorized representative) may review pertinent documents and submit
issues and comments in writing to the Plan Administrator. Within 60 days after a
request for review is received, the review will be made and you will be advised
in writing of the decision on review, unless special circumstances require an
extension of time for processing the review, in which case you will be given a
written notification within such initial 60-day period specifying the reasons
for the extension and when such review will be completed (provided that such
review will be completed within 120 days after the date on which the request for
review was filed).
The decision on review will be forwarded to you in writing and will include
specific reasons for the decision and references to Plan provisions upon which
the decision is based. The decision on review will include a statement that you
are entitled to receive, upon request and free of charge, copies of all
documents relevant to your claim. The decision on review will also describe your
right to bring a civil action under Section 502 (a) of the Employee Retirement
Income Security Act of 1974 (“ERISA”).
Exhaustion of Review Remedies.
You must properly file a claim for benefits, and request a review of any
complete or partial denial, prior to seeking a review of your claim for benefits
in a court of law. A decision on a Review of Claim Denial (see preceding
paragraph) will be the final decision of the Plan Administrator. After this
final decision is provided by the Plan Administrator, you may seek judicial
remedies in accordance with your rights under ERISA. See the ERISA Information
section in LiveLink on the Company intranet.
Effect of Plan Administrator's Decision on Claims.
The Plan Administrator will have the power, including, without limitation,
discretionary power, to make all determinations that the Plan requires for its
administration, and to construe and interpret the Plan

9

--------------------------------------------------------------------------------




whenever necessary to carry out its intent and purpose and to facilitate its
administration, including, but not by way of limitation, the discretion to grant
or to deny claims for benefits under the Plan. All such rules, regulations,
determinations, constructions and interpretations made by the Plan Administrator
will be conclusive and binding.
TECHNICAL INFORMATION
The Plan is a welfare benefit plan providing benefits from the general assets of
the Company. Magellan Midstream Holdings GP, LLC is the Plan Sponsor. For
identification purposes, the Plan Sponsor has assigned to the Plan number 507.
The employer identification number for Magellan Midstream Holdings GP, LLC is
20-0019326.
Participating Companies.
Magellan Midstream Holdings GP, LLC offers participation in the Plan to certain
of its subsidiaries and affiliates and their subsidiaries. Participants and
beneficiaries may receive from the Plan Sponsor, upon written request,
information as to whether a particular subsidiary or affiliate participates in
the Plan and, if so, such subsidiary's or affiliate's address.
Plan Administration.
The Compensation Committee is the Plan Administrator. The Plan Administrator has
the authority to interpret the Plan, manage its operation and determine all
questions arising in the administration, interpretation and application of the
Plan. The Compensation Committee does not receive any form of compensation from
the Plan for acting as the Plan Administrator.
Legal Agent.
The agent for legal service is:
Compensation Committee
Magellan Midstream Holdings GP, LLC Executive Severance Pay Plan
c/o Magellan Midstream Holdings GP, LLC
One Williams Center, 28-4
P.O. Box 22186
Tulsa, OK 74121-2186
(918) 574‑7000
Company Location.
The address of the Company's executive offices is:
One Williams Center
Tulsa, OK 74172
Duration.
The Plan shall remain in effect until terminated as allowed under the Plan.
Notwithstanding the foregoing, if a Change in Control occurs, the Plan shall
continue in full force and effect and shall not terminate or expire until after
all eligible executives and all participants who become entitled to any payments
or benefits hereunder shall have received such payments or benefits in full.

10

--------------------------------------------------------------------------------




Amendment and Termination.
The Plan may be terminated or amended in any respect by resolution adopted by
the Board prior to a Change in Control. However, after the Board has knowledge
of a possible transaction or event that if consummated would constitute a Change
in Control, the Plan may not be terminated or amended in any manner which would
adversely affect the rights or potential rights of participants, unless and
until the Board has determined that all transactions or events that, if
consummated, would constitute a Change in Control have been abandoned and will
not be consummated, and, provided that, the Board does not have knowledge of
other transactions or events that, if consummated, would constitute a Change in
Control. Upon and during a Change in Control, the Plan shall no longer be
subject to amendment, change, substitution, deletion, revocation or termination
in any respect that adversely affects the rights of participants, and no
participant shall be removed from Plan participation, unless such participant,
in his sole discretion, agrees to be removed from participation.
Right To Employment.
The Company reserves the right to discharge any employee and to pay such
employee only the benefits, if any, to which he/she is entitled under Plan
terms. The Plan is not an employment contract and does not give any employee any
right to be retained in the service of the Company.
Section 409A of the Code.
The Plan shall be interpreted, construed and operated to reflect the intent of
the Company that all aspects of the Plan shall be interpreted either to be
exempt from the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) however, solely to the extent Section 409A of the Code
applies to the Plan, it is the intent to comply with Section 409A of the Code
and any regulations and other guidance thereunder. Notwithstanding anything to
the contrary in the Plan document, the Plan may be amended at any time, without
the consent of any participant, to avoid the application of Section 409A of the
Code in a particular circumstance or to the extent determined necessary or
desirable to satisfy any of the requirements under Section 409A of the Code, but
the Employer shall not be under any obligation to make any such amendment.
Nothing in the Plan shall provide a basis for any person to take action against
the Employer based on matters covered by Section 409A of the Code, including the
tax treatment of any award made under the Plan, and the Employer shall not under
any circumstances have any liability to any participant or other person for any
taxes, penalties or interest due on amounts paid or payable under the Plan,
including taxes, penalties or interest imposed under Section 409A of the Code.
Employee Retirement Income Security Act of 1974 (“°ERISA”±) Rights.
Participants in the Magellan Midstream Holdings GP, LLC Executive Severance Pay
Plan have certain rights and protections under ERISA. ERISA provides that all
Plan participants shall be entitled to:
(a)    Examine without charge at the Plan Administrator's office and at other
specified locations, all Plan documents, including insurance contracts and
copies of all documents filed by the Plan with the U.S. Department of Labor,
such as annual reports and Plan descriptions.
(b)    Obtain copies of all Plan documents and other Plan information applicable
to such Plan participants upon written request to the Plan Administrator. The
Plan Administrator may make a reasonable charge for the copies.
(c)    Receive a summary of the Plan's annual financial report. The
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

11

--------------------------------------------------------------------------------




In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of an employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a benefit or exercising your rights under ERISA. If your claim
for a benefit is denied in whole or in part, you must receive a written
explanation of the reason for the denial. You have the right to have the claim
reviewed and reconsidered.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits that is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that Plan fiduciaries misuse the
Plan's money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Area Office of the U.S.
Labor-Management Services Administration, Department of Labor listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
The Plan is an employee welfare benefit plan within the meaning of ERISA.



12